Citation Nr: 0639578	
Decision Date: 12/19/06    Archive Date: 01/04/07	

DOCKET NO.  02-03 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date earlier than August 14, 1992 
for an award of service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from August 1961 to May 
1963.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of August 1999 and April 2001 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

This case was previously before the Board in March 2001, 
September 2003, and July 2006, on which occasions it was 
remanded for additional development.  The case is now, once 
more, before the Board for appellate review.

Upon review of this case, it would appear that the veteran 
has chosen not to perfect his appeal regarding the issue of 
an earlier effective date for an award of service connection 
for asbestosis.  Accordingly, the Board will confine its 
review solely to the issue of an effective date earlier than 
August 14, 1992 for an award of service connection for post-
traumatic stress disorder.


FINDINGS OF FACT

1.  In a rating decision of June 1970, of which the veteran 
was informed, and with which he voiced no disagreement, the 
RO denied entitlement to service connection for a 
constitutional and/or developmental disability, specifically, 
inadequate personality with adult situational reaction.  

2.  In a rating decision of March 1985, of which the veteran 
was informed, and with which he voiced no disagreement, the 
RO denied entitlement to service connection for a "nervous 
condition," specifically, a constitutional and/or 
developmental disability.

3.  On August 14, 1992, there was received the veteran's 
"reopened" claim for service connection for an acquired 
psychiatric disorder, specifically "anxiety and depression."  


CONCLUSION OF LAW

An effective date earlier than August 14, 1992, for an award 
of service connection for post-traumatic stress disorder is 
not warranted.  38 U.S.C.A. §§ 1131, 5110 (West 2002); 
38 C.F.R. § 3.400 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 C.F.R. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim; veteran 
status, existence of a disability, connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.

In the present case, in correspondence of March 2005 and 
April 2006, the RO provided notice to the veteran regarding 
what information and evidence was needed to substantiate his 
claim for an earlier effective date, as well as what 
information and evidence should be submitted by him, what 
information and evidence would be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence in his possession pertaining to his claim.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes VA and 
private inpatient and outpatient treatment records and 
examination reports, and a transcript of a hearing before the 
undersigned Veterans Law Judge in October 2006.

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events or content of the notice is not shown to 
have had any adverse effect on the case, or to have caused 
injury to the claimant.  Thus, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Dingess, supra.; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

Analysis

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the 
appellant's claims file, which includes:  his multiple 
contentions, including those raised at an October 2006 
hearing; service medical records; VA and private treatment 
records; and VA and private examination reports.  Although 
the Board has an obligation to provide adequate reasons and 
bases supporting this decision, there is no requirement that 
the evidence submitted by the appellant or obtained on his 
behalf be discussed in detail.  Rather, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate the veteran's claim, and what the evidence in 
the claims file shows, or fails to show, with respect to that 
claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).

The veteran in this case seeks an effective date earlier than 
August 14, 1992 for the award of service connection for post-
traumatic stress disorder.

In that regard, a review of the record discloses that the 
veteran's original claim for service connection for "nerves" 
was received in January 1970.  In a rating decision of June 
1970, the RO noted that, in October 1962, during the 
veteran's period of active military service, psychiatric 
counseling had concluded with an impression of schizoid 
traits.  Somewhat later, further counseling resulted in an 
impression of an inadequate personality disorder.  Subsequent 
to service, the veteran underwent treatment at a VA medical 
facility for what was described at that time as an adult 
situational reaction.  Based on such evidence, the RO denied 
entitlement to service connection for a constitutional and/or 
developmental abnormality, specifically, an inadequate 
personality with adult situational reaction.  

In correspondence of July 1970, the veteran was informed that 
service connection was being denied for a nervous condition, 
in that such "condition" was not a disability for which 
compensation might be paid under the law.  The veteran was 
further informed that, should he feel that the decision to 
deny benefits was incorrect, he could initiate an appeal to 
the Board by filing a Notice of Disagreement.  Pertinent 
evidence of record is to the effect that the veteran did not 
respond to this notification.

In correspondence of May 1971, the veteran indicated that he 
had recently been admitted to a VA medical center for his 
"nerves."  

In a Current Assets and Income Report dated in late May 1971, 
it was noted that efforts to locate the veteran had proven 
fruitless.  Further noted was that the veteran's mother 
refused to give any information regarding her son, and, in 
fact, denied knowing where he was living or working.

In correspondence of August 1971, the veteran was informed 
that the RO had carefully reviewed his claim for disability 
based on all the evidence, including a report of a recent 
hospitalization in Houston.  Based on such evidence, the RO 
determined that no change was warranted in the previous 
determination.  In fact, the evidence failed to show that the 
veteran had been treated for a service-connected disability.  
Once again, the veteran was informed that, should he believe 
the decision to be incorrect, he could initiate an appeal to 
the Board by filing a Notice of Disagreement.  

Correspondence from the United States Postal Service dated in 
September 1971 is to the effect that the veteran had moved, 
and left no forwarding address.  

In February 1974, there was once again received a claim for 
service connection for a "nervous condition."  In 
correspondence of March of 1974, the veteran was informed 
that service connection for a nervous condition had 
previously been denied as not having been incurred or 
aggravated in service.  The veteran was further informed 
that, in order to "reopen" his claim, he would need to 
furnish "new and material evidence" proving that his nervous 
condition was incurred or aggravated by his military service.

In correspondence received in January 1975, the veteran 
stated that he had been hospitalized in December of 1974 for 
his "nervous condition," and wished to reopen his claim for 
service connection for a psychiatric disability.

In correspondence of January 1975, the veteran was informed 
that, as noted in previous correspondence of February and 
March 1974, service connection for a nervous condition had 
been denied on the basis that such condition was neither 
incurred in nor aggravated by the veteran's military service.  
Once again, the veteran was informed that he would need to 
furnish "new and material" evidence showing that his nervous 
condition was incurred in or aggravated by military service.

In correspondence of early February 1985, the veteran once 
again requested service connection for a "nervous condition."

In a confirmed rating decision of March 1985, it was noted 
that service connection for a nervous condition had 
previously been denied on the basis that such condition was a 
constitutional and/or developmental disability.  Further 
noted was that the veteran would need to submit new and 
material evidence in order to reopen his previously denied 
claim.  In correspondence of March 1985, the veteran was 
informed that service connection had previously been denied 
for a "nervous condition" inasmuch as that "condition" was 
not a disability for which compensation could be paid.  

In correspondence received on August 14, 1992, the veteran 
indicated his desire to "reopen" his claim for "anxiety and 
depression due to military service."

In a rating decision of August 1999, the RO granted service 
connection (and a 100 percent evaluation) for post-traumatic 
stress disorder, effective from February 9, 1994, the date of 
a private psychiatric evaluation diagnosing severe post-
traumatic stress disorder.

In a subsequent rating decision of April 2001, the veteran's 
previous award of service connection for post-traumatic 
stress disorder was made effective August 14, 1992, the date 
of receipt of his "reopened" claim.

As noted above, the veteran in this case seeks an earlier 
effective date for the award of service connection for post-
traumatic stress disorder.  In pertinent part, it is argued 
that, based on the evidence of record, and, in particular, 
various previously-filed claims, the veteran is entitled to 
an award of service connection effective from February 1985, 
or, in the alternative, as early as 1975.

In that regard, the effective date of an evaluation and award 
of compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase is the date 
of receipt of claim, or the date entitlement arose, whichever 
is later.  The effective date of an evaluation and award of 
compensation is generally the day following separation from 
service, or the date entitlement arose, if the claim is 
received within one year after separation from service; 
otherwise, the date of receipt of claim, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400 (2005).

In the present case, a review of the record discloses that 
the veteran voiced no disagreement with either the rating 
decision of June 1970, which denied entitlement to service 
connection for a constitutional and/or developmental 
disability, specifically, an inadequate personality with 
adult situational reaction, or the subsequent rating decision 
of March 1985, which denied entitlement to service connection 
for a "nervous condition."  To date, there exists no evidence 
that the veteran did not, in fact, receive notification of 
the aforementioned denials of benefits.  While based on the 
evidence of record, the veteran may not have received the 
August 1971 notification of denial of service connection, 
that was apparently the result of his having moved without 
having left a forwarding address.  In any case, on more than 
one occasion, the veteran was properly informed of the denial 
of service connection for a psychiatric disability, which 
notifications included a description of his appellate rights.  
Under the circumstances, the Board is of the opinion that the 
rating decision of June 1970, as well as the subsequent 
decision of March 1985, have become final.  

The veteran's previous accredited representative has argued 
that the aforementioned decisions were not final, since at 
least one of the letters sent to the veteran did not include 
notification of his appellate rights.  However, the United 
States Court of Appeals for Veterans Claims (Court) has ruled 
that there is a "presumption of regularity" under which it is 
presumed that Government officials have properly discharged 
their official duties.  Clear evidence to the contrary is 
required to rebut that presumption of regularity.  See Ashley 
v. Derwinski, 2 Vet. App. 307 (1992).  While it is true that 
the Ashley case dealt with the regularity of procedures at 
the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), 
the Court applied the presumption of regularity to procedures 
at the RO.  In the present case, no clear evidence to the 
contrary has been presented sufficient to rebut the 
presumption of regularity.  It is therefore presumed that 
timely notice of the previous rating decisions was sent to 
the appellant at his then address of record.

The veteran's previous representative has additionally argued 
that the veteran's treatment at a VA Medical Center in 1975 
should have been considered a claim pursuant to the 
provisions of 38 C.F.R. § 3.157 (2005).  However, that 
regulation is only for application in a case where service 
connection has previously been granted, and there arises the 
question of entitlement to an increased evaluation.  In the 
veteran's case, at the time of his hospitalization in 1975, 
service connection was not yet in effect for post-traumatic 
stress disorder.  Accordingly, the provisions of 38 C.F.R. 
§ 3.157 are not for application.

In the case at hand, it is clear that the veteran's 
"reopened" claim for service connection for an acquired 
psychiatric disorder, which claim led to the eventual grant 
of service connection for post-traumatic stress disorder, was 
received no earlier than August 14, 1992.  Accordingly, an 
effective date earlier than that for the award of service 
connection for post-traumatic stress disorder may not be 
assigned.  


ORDER

An effective date earlier than August 14, 1992 for an award 
of service connection for post-traumatic stress disorder is 
denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


